OPINION OF THE COURT
Per Curiam.
On October 12, 1988, the respondent was sentenced in the United States District Court for the Southern District of New York to a term of two years’ imprisonment and a $10,000 fine *213upon his conviction of use of interstate commerce for the purpose of the fraudulent interstate transactions in violation of 15 USC § 77q (a) and 18 USC § 2.
On October 21, 1988, the respondent was sentenced in the United States District Court for the Eastern District of New York to a term of one year and one day imprisonment to run concurrent with the term of imprisonment imposed in the Southern District, upon his conviction of conspiracy to commit an offense or to defraud United States in violation of 18 USC §371.
We find 15 USC § 77q (a) (1) is essentially similar to New York General Business Law § 352-c (6), which constitutes a class E felony. Each of these felonies involves unlawful conduct during the sale of securities that induces and perpetuates a fraud upon the purchaser.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Harwood, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Irwin Schneider, admitted under the name of Irwin Norman Schneider, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant Judiciary Law § 90, effective immediately, the respondent Irwin Schneider is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.